Citation Nr: 9922063	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-25 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
anterior cruciate ligament (ACL) reconstruction, right knee.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from March 1993 to December 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In August 1998, the Board remanded this case for further 
development.  The case has been returned for appellate 
review.


FINDINGS OF FACT

1.  The veteran failed without good cause to report for VA 
examinations scheduled in March 1999, to evaluate his right 
knee disability.

2.  Not more than slight impairment of the right knee is 
shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent ACL 
reconstruction, right knee have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.655, 4.1, 4.2, 4.7, 4.21; Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded. 38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In the 
instant case the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  However, when a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App.119 (1999); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).

Factual Background

The veteran's service medical records show that he sustained 
a twisting injury to the right knee in March 1995.  The 
assessment was medial collateral ligament strain. In May 
1995, he sustained a second right knee injury and anterior 
knee pain recurred following the injury.  In June 1995, the 
veteran underwent diagnostic right knee arthroscopy and was 
found to have an ACL tear.  The veteran underwent an 
arthroscopically assisted tarsotibial bone-tendon-bone 
autograph, right ACL reconstruction in May 1996.  Following 
the ACL reconstruction the veteran complained of soreness 
with occasional locking from May 1996 to July 1996.  The 
assessment was "doing well."  On examination for separation 
from service in October 1996, the veteran was noted to have a 
right knee surgical scar.  The lower extremities were found 
to be normal.

A rating decision of May 1997 granted service connection for 
ACL reconstruction of the right knee, rated as 10 percent 
under Diagnostic Code 5257.  It is from this decision that 
the veteran appeals.  

The veteran was accorded a VA general medicine examination in 
February 1997.  At that time, he reported that his right knee 
had been stable since surgery but he had persistent pain and 
stiffness in the morning.  On examination, a healed 
longitudinal surgical scar was noted over the anterior 
patella.  There was moderate tenderness noted over the 
anterior right knee, inferiorly.  The right knee was mildly 
and diffusely edematous.  The veteran developed mild pain 
over the anterior knee with full flexion of the knee to the 
neutral position.  Right thigh flexion and extension motor 
strength, right lower leg flexion and extension motor 
strength, and right ankle dorsiflexion and plantar flexion 
motor strength was noted to be 80 percent of normal.  The 
impression was impaired right lower extremity strength 
believed to be secondary to right knee pain and right thigh 
muscle atrophy.  X-rays showed screws of the distal femur and 
proximal tibia, no degenerative changes.  

The veteran was accorded a hearing in September 1997.  At 
that time, he testified that on three occasions he 
hyperextended his right knee causing pain and swelling.  He 
testified that full extension of his right knee caused pain.  
He testified that he could walk a mile on even terrain with 
slight pain.  Jogging was tolerable with his knee brace.  He 
does not limp or use a cane.  He does not take any 
medication.  He had not received any recent treatment.  The 
veteran testified that he experienced episodes of locking in 
the joint.  

Pertinent Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998). The average 
impairment as set forth in VA's schedule for rating 
disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities. 
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working 
proportionate to the severity of the disability.

The determination of whether an increased evaluation is 
warranted is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1 (1998), which requires that each 
disability be viewed in relation to its history.

VA regulations provide that: [W]hen entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate. Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc. For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA. (b) 
Original or reopened claim, or claim for increase. When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(a)(b).

The veteran's right knee disability is currently evaluated 
pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 which provides a 10 evaluation 
for other impairment of the knee with slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
is provided for other impairment of the knee with moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation is provided where there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998).

Analysis

The veteran failed without explanation to report for a VA 
examination scheduled in order to evaluate his right knee 
disability.  Since he has offered no explanation for his 
absence, the Board must conclude that there is no showing of 
good cause for his failure to report.  

While a copy of the actual notification letter for VA 
examinations are not on file, the claims folder does contain 
a computer-generated report from March 1999 and a letter from 
the RO dated in December 1998 which indicate that the veteran 
was notified of necessity to attend any VA medical 
examinations scheduled for him, and which indicate that he 
failed to report for the examination scheduled.  There is no 
evidence that any of these VA examination notices were 
returned as undeliverable.  In this regard, the United States 
Court of Appeals for Veterans Claims (Court) has ruled that 
there is a "presumption of regularity" under which it is 
presumed that Government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), (citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While 
the Ashley case dealt with regularity of procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied this presumption of regularity to procedures at 
the RO.  That latter case also stands for the proposition 
that VA need mail notice only to the last address of record 
in order for the presumption to attach.  Mindenhall at 274.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that when a veteran appealed the initial rating assigned in 
an original compensation claim (following a grant of service 
connection), that 'rating claim' continued to be an original 
claim as a matter of law.  Therefore, the Board could not 
deny this veteran's appellate demand for a higher evaluation 
in accordance with 38 C.F.R. § 3.655(b), because this veteran 
has failed to report for all scheduled VA examinations 
without any good cause or adequate reason, because that 
regulation states that when a claimant fails to report for an 
examination scheduled in conjunction with an original claim, 
the claim shall be rated based on the available evidence on 
file.     

There is no medical evidence subsequent to the February 1997 
VA examination pertaining to the right knee disability.  The 
Board had previously requested another examination to 
identify findings that could provide the basis for a higher 
rating.  As noted above, the veteran did not attend the 
scheduled examination.  The medical findings associated with 
the instant claim do not demonstrate moderate recurrent 
subluxation or lateral instability of the right knee, as 
required for a 20 percent rating under Code 5257.  The 
medical data of record do not reflect more than slight 
impairment with instability or subluxation and thus are 
consistent with the 10 percent rating that is currently 
assigned.  

As to the veteran's claims of pain and functional loss, the 
Board notes the Court has held that 38 C.F.R. §§ 4.40 and 
4.45 were not applicable for disability evaluated under 
diagnostic code 5257, which is not predicated on loss of 
range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996); see also VAOPGCPREC 23-97. 



ORDER

An evaluation in excess of 10 percent for ACL reconstruction, 
right knee is denied. 


		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

